DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–5, 7, 8, and 10–12 is/are pending.
Claim(s) 6 and 9 is/are canceled.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 3–5, 7, 8, and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1–5, 7, 8, and 10–12 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Park et al. (KR 2013-0122578 A, hereinafter Park).
Park discloses a lithium metal secondary battery (FIG. 1, [0020]), comprising: a negative electrode (200, [0021]), a separator (300, [0021]) and a positive electrode (100, [0021]), the negative electrode (200, 310, 320) including a lithium metal foil (320) as a negative electrode material (see lithium metal, [0022]), wherein the lithium metal foil (320) comprises a nano imprint pattern structure (310) formed on a lithium metal foil surface which is a surface of the 
Park does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium metal secondary battery comprising a separator binder layer disposed on a surface of a separator, the separator binder layer is filled in a nano imprint pattern structure of a lithium metal foil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725